Rhoades, District Judge.
The defendant was convicted upon a charge of unlawful possession of mash and material which he was using in the manufacture of intoxicating liquor. The assignment of error most seriously argued before the court and discussed most in -the briefs-, was that the trial court refused to- discharge the jury after a continuance of 19 days, occasioned by an accident to the defendant, during which' time the jurors had separated and returned to their homes. The record of the examination of the jurors, upon the court resuming the trial, does n-ot show misconduct on the part of any juror, or prejudice to the defendant. While this court has not decided an identical case, Ossenkop v. State, 86 Neb. 539, and Penn v. State, 119 Neb. 95, are analogous in principle and are controlling here.
We have examined the record and the other assignments of error alleged by the defendant and find no prejudicial error. The judgment of the district court is therefore
Affirmed.